PER CURIAM.
The State seeks review of an order dismissing a Petition of Delinquency for failure to bring the child to an adjudicatory hearing within the time provided by Florida Rule of Juvenile Procedure 8.180. We affirm.
Appellee was arrested on August 8, 1980, and charged with leaving the scene of an accident. When he appeared in county court on that charge, the trial judge waived the case over to the juvenile division pursuant to Florida Statutes § 39.02(1). A petition of delinquency was filed and appellee subsequently pleaded not guilty to that petition. A motion to dismiss on speedy trial grounds was filed on January 7, 1981, alleging that the speedy trial period had expired. The State conceded that the time provided in Rule 8.180 had expired but argued that Florida Statutes § 39.05(7)(a) defines a narrow exception to the speedy trial rule which should be applied in this case. The trial court noted that the statute conflicted with the rule of procedure with regard to when the period for speedy trial should commence. Noting that the Constitution of Florida vests the sole authority regarding rules of procedure with the Supreme Court, the trial court held the rule of juvenile *421procedure controlled over the statute and dismissed the petition of delinquency. The trial court’s resolution of this matter was correct. Accordingly, the order is affirmed,
BOOTH, SHAW and WENTWORTH, JJ., concur.